Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 1 of 18 - Page ID#: 867




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             LEXINGTON DIVISION
                         CASE NO. 5:18-cv-00433-REW-HAI

                                  [Filed Electronically]

 TEDDY RYAN HACKER                                             PLAINTIFF

 VS.

 MADISON COUNTY, KENTUCKY
 d/b/a MADISON COUNTY DETENTION CENTER                         DEFENDANT

 SERVE:       REAGAN TAYLOR
              MADISON COUNTY JUDGE EXECUTIVE
              135 WEST IRVINE STREET, 3RD FLOOR
              MADISON COUNTY COURTHOUSE ANNEX
              RICHMOND, KY 40475

 -AND-

 DOUG THOMAS, Individually and in his Official
 Capacity as the Madison County, Kentucky Jailer               DEFENDANT


 SERVE:       DOUG THOMAS, JAILER
              MADISON COUNTY DENTENTION CENTER
              107 WEST IRVINE STREET
              RICHMOND, KY 40475

 -AND-

 SOUTHERN HEALTH PARTNERS, INC.
 2030 Hamilton Place Blvd.
 Chattanooga, Tn. 37421                                        DEFENDANT

 SERVE:       CT CORPORATION
              306 W. MAIN STREET
              SUITE 512
              FRANKFORT, KY 40601




 -AND-

                                      Page 1 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 2 of 18 - Page ID#: 868




 TAMI HOUNSELL
 C/O MADISON COUNTY DETENTION CENTER
 107 WEST IRVINE STREET
 RICHMOND, KY 40475                                                        DEFENDANT

 AND

 ALICIA WHITE
 C/O MADISON COUNTY DETENTION CENTER
 107 WEST IRVINE STREET
 RICHMOND, KY 40474                                                        DEFENDANT

 AND

 KAYLA FRYE
 C/O MADISON COUNTY DETENTION CENTETR
 107 WEST IRVINE STREET
 RICHMOND, KY 40475                                                        DEFENDANT

 AND

 ROY WASHINGTON
 C/O MADISON COUNTY DETENTION CENTER
 107 WEST IRVINE STREET
 RICHMOND, KY 40475                                                        DEFENDANT

 UNKNOWN JOHN AND/OR JANE DOES, Individually and
 in their official capacities as officers/employees and/or agents
 of Madison County, Kentucky, d/b/a Daviess County Detention
 Center                                                                    DEFENDANTS


                                   AMENDED COMPLAINT


        Comes the Plaintiff, Teddy Ryan Hacker, by Counsel, and for his Amended Complaint

 against the Defendants, states as follow:

                                               I. Introduction


        1.      Plaintiff, Teddy Ryan Hacker, brings his claim for damages under 42 U.S.C.

 Section 1983 and the 8th and 14th Amendments to the Constitution of the United States, as well as



                                             Page 2 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 3 of 18 - Page ID#: 869




 violations of statutory and/or common law claims and/or rights arising under state law from the

 action and/or inactions of the Defendants. As more specifically set forth below, the Plaintiff

 entered the Madison County Detention Center (‘the Jail”) with obviously serious, chronic

 medical conditions requiring competent monitoring and treatment, but was instead subjected to

 Defendants’ incompetence, negligence and deliberate indifference to his medical needs and as a

 result suffered intense pain and suffering, surgery and permanent injury as a consequence of the

 Defendants actions and misconduct. It is the purpose of this action to seek redress for the

 violations of Plaintiff’s Civil and Constitutional Rights, and recover damages for him which he

 has sustained as a result of the Defendants’ misconduct, including punitive damages to punish

 the Defendants’ conduct and forever deter its repetition.

                                       II. Jurisdiction and Venue

        2.      Plaintiff seeks damages from the Defendants under the Civil Rights Act of 1871,

 42 U.S.C. Section 1983, for gross and unconscionable violations of the rights, privileges and

 immunities guaranteed him by the 8th and 14th Amendments to the Constitution of the United

 States. Accordingly, this Court has jurisdiction of this case pursuant to the provisions of 28

 U.S.C. Sections 1331 and 1343. Jurisdiction over state law claims is conferred upon this Court

 by 28 U.S.C. Section 1367. Venue is proper in this district pursuant to 29 U.S.C. Section 1391.

                                            III. Parties

        3.      Plaintiff, Teddy Ryan Hacker, was a Kentucky citizen and a resident of

 Richmond, Kentucky during all times relevant to this action.

        4.      Defendant, Madison County, Kentucky, d/b/a Madison County Detention Center,

 at all times mentioned herein employed, was responsible for the establishment of policies either

 formally or by custom or practice, and was responsible for the employment, training, supervision



                                            Page 3 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 4 of 18 - Page ID#: 870




 and conduct of Jailer, David Osborne, the medical staff, and the officers and employees and/or

 agents of the Madison County Detention Center and those officers and employees’ supervision

 of the inmates within the custody of Madison County, Kentucky and the Madison County

 Detention Center.

        5.      Defendant Doug Thomas was, at all times mentioned herein, acting in his

 individual and/or his official capacity as the Jailer of Madison County, Kentucky and was an

 employee, servant, and/or agent of Madison County, Kentucky and the Madison County,

 Kentucky Detention Center. As such, he established jail policies either formally or by custom or

 practice and was responsible for the employment, training, supervision and conduct of the

 medical staff, the officers, employees and/or agents of the Jail and those officers, employees

 and/or agents’ supervision of the inmates within the custody of Madison County, Kentucky and

 the Madison County Detention Center. Defendant Thomas is named and sued in his individual

 and official capacity

        6.      Defendant Southern Health Partners, Inc. (“SHP”) was, at all times mentioned

 herein, contractually employed by Madison County, Kentucky to provide professional medical

 care to the inmates of the Madison County Detention Center and was responsible for the

 establishment of policies, either formally or by custom or practice, for delivering professional

 medical care to inmates held in the Madison County Detention Center, and was responsible for

 the employment, training, supervision and conduct of its health care professionals providing

 medical care at the Jail.

        7.      Tami Hounsell is a nurse who was employed by Defendant Southern Health

 Partners, Inc. who provided medical care to Plaintiff and to the best knowledge, information and

 belief was a resident of Madison County, Kentucky at all times relevant hereto.



                                            Page 4 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 5 of 18 - Page ID#: 871




        8.      Alicia White is a nurse who was employed by Defendant Southern Health

 Partners, Inc. who provided medical care to Plaintiff and to the best knowledge, information and

 belief was a resident of Madison County, Kentucky at all times relevant hereto.

        9.      Kayla Frye is a nurse who was employed by Defendant Southern Health Partners,

 Inc. who provided medical care to Plaintiff and to the best knowledge, information and belief

 was a resident of Madison County, Kentucky at all times relevant hereto.

        10.     Roy Washington is an APRN who contracted with Defendant Southern Health

 Care Partners, Inc. who provided medical care to Plaintiff and to the best knowledge,

 information and belief was a resident of Madison County, Kentucky at all times relevant hereto.

        7.      Upon information and belief, and as set forth below, there may be additional

 UNKNOWN JOHN AND JANE DOE DEFENDANTS employed, or formerly employed, by

 Defendants Madison County, Kentucky whose identities are as yet unknown to the Plaintiff, but

 who provided medical care to inmates, and who personally participated in denying medical care

 to the Plaintiff who bear responsibility for Plaintiff’s damages and injuries.

                        IV. NATURE OF DEFENDANTS’ CONDUCT

        8.      Defendants, individually, and in concert with one another, engaged in the conduct

 described herein below under color of law of the Commonwealth of Kentucky and Madison

 County, Kentucky. The individual Defendants and/or unknown defendants knowingly

 participated, acquiesced in, contributed to, encouraged, and implicitly authorized or approved the

 conduct described below individually and in their official capacities with the Jail. The offenses

 described below resulted from the failure of the entities and supervisory officials named above to

 employ qualified persons for positions of authority, and/or to properly train and supervise the

 conduct of personnel after their employment, and/or to properly promulgate appropriate



                                             Page 5 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 6 of 18 - Page ID#: 872




 operating policies and procedures, either formally or by custom, to protect the Plaintiff’s

 constitutional rights. Defendants’ intentional, grossly negligent, and/or objectively unreasonable

 conduct indicated active malice toward the Plaintiff, as well as manifesting deliberate

 indifference to Plaintiff’s obvious medical needs evidencing a reckless disregard for his life and

 serious medical condition and his constitutional rights. As a result, Plaintiff is entitled to an

 award of actual and punitive damages.

                                                V. FACTS

         9.     On or about December 2, 2016 Plaintiff was arrested and lodged in the Madison

 County Detention Center in Richmond, Kentucky. Upon being lodged in said detention center

 Plaintiff was interviewed by jail staff and examined by medical staff of the Defendants.

         10.    Plaintiff advised jail staff and medical staff that he had been diagnosed as HIV

 positive in 2015, had been receiving treatment and medications for HIV, and that he had an

 infection on his penis about the size of a dime. Medical staff examined Plaintiff and confirmed

 he had an infection of some type, perhaps a yeast infection, on his penis about the size of a dime,

 and authorized that he be given a 14 day supply of antibiotics and some type of ointment to be

 applied to his penis, however, Plaintiff was not given any medication to treat his HIV.

        11.     On or about December 16, 2016 Plaintiff was examined by a jail doctor to

 determine if his infection on his penis was getting better but was told it was not better and he was

 again given another 14 day supply of antibiotics and some type of ointment to be applied to his

 penis. This type of treatment continued the entire time Plaintiff was incarcerated in the Madison

 County Detention Center even though Plaintiff’s medical condition as it related to his infection

 on his penis got worse and in spite of numerous requests for medical attention being made by

 Plaintiff and even after Plaintiff file grievances regarding his need for medical attention.



                                             Page 6 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 7 of 18 - Page ID#: 873




        12.     From records obtained via an Open Records Request it appears Plaintiff was

 incarcerated in the Madison County Detention Center from December 6, 2016 through July 10,

 2017 with one exception where it is unclear in the records if Plaintiff was released from custody

 for a short time in April 2017 and then thereafter returned to the Madison County Detention

 Center. Subsequently, on or about July 10, 2017 Plaintiff was transferred to the Franklin County

 Regional Jail in Frankfort, Kentucky and shortly thereafter released by the Probation and Parole

 Department of the Kentucky Department of Correction to Home Incarceration.

        13.     Plaintiff filed at least six (6) grievances seeking medical attention for his serious

 infection to his penis while incarcerated as follows:

                A. Grievance-#1,881,526
                   Date Submitted: 06/07/2017 5:20PM
                   Date Received: 06/08/2017 9:34AM
                   Status:         CLOSED

                    Request: “i need to be took to the hospital asap i have a bad infection that
                             ive tried to get treated here but they are not helping it where i have
                             hiv i need to get hiv treatment started its getting worse fast i can die
                             because u refuse me medical treatment

                    Response by .M. unit on 06/08/2017 aat 9:45AM
                           “No one is refusing you medical treatment. You have refused to seek
                           treatment, there is nothing more we can do at this time.”

                B. Grievance-#1,886,106
                   Date Submitted: 06/09/2017 12:16PM
                   Date Received: 06/09/2017 2:50PM
                   Status:         CLOSED

                   Request: “i need took to the hospital to be seen asap this could kill me

                   Response by .M. unit on 06/09/2017 at 3:03PM
                            “closed”

                C. Grievance-#1,886,781
                   Date Submitted: 06/09/2017 3:29PM
                   Date Received: 06/12/2017 9:21AM
                   Status:         CLOSED

                                             Page 7 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 8 of 18 - Page ID#: 874




                    Request: “i need took to the dr ive been treated here since December and it
                             Still hassnt got better”

                    Response by .M. unit on 06/12/2017 at 9:28AM
                             “Medical has addressed this issue multiple times with this inmate.”

                D. Grievance-#1,887,050
                   Date Submitted: 06/09/2017 4:42PM
                   Date Received: 06/12/2017 9:21AM
                   Status:         CLOSED

                    Request: “peanut i need to be took to the hospital i have hiv and have been
                             treated here for a infection since December thay cant seem to get
                             me treatment i need here i need to be seen at the hospital asap can
                             u pull me out and ill explaine more”

                    Respone by .M. on 06/12/17 at 9:28A
                             “Medical has addressed this issue multiple times with this inmate”

                E. Grievance-#1,930,435
                   Date Submitted: 06/27/2017 1:58PM
                   Date Received: 06/28/2017 7:01AM
                   Status:         CLOSED

                    Request: “medical refuses me treatment i need to call my lawyer this is bs”

                    Response by .M. unit on 06/30/2017
                             “closed”

                F. Greivance-#1,930,478
                   Date Submitted: 06/27/2017 2:06PM
                   Date Received: 06/28/2017 7:02AM
                   Status:          CLOSED

                    Request: “i need to speak to peantun can u have him call me out of the cell to
                             speak with him its important”

                    Response by Mrs. K. Tate on 06/28/2017 at 8:08 AM
                             “forwarded to Peantun”

                In complete and utter disregard of these medical grievances the Defendants took

 no action to address Plaintiff’s worsening medical conditions and acted with deliberate

 indifference to his serious medical needs which ultimately resulted in Plaintiff sustaining serious

                                            Page 8 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 9 of 18 - Page ID#: 875




 medical damages and injuries due to the Defendants denial of medical care to Plaintiff to address

 his serious medical needs.

        14.     As a prelude to filing the above listed grievances and during the same time period

 set forth in Paragraph #13 herein above, the Plaintiff also filed at least twenty-eight (28)

 “Medical Request” forms seeking medical treatment for the serious infection on his penis and his

 HIV. Without listing all twenty-eight (28) “Medical Request” forms as done above with the

 Grievance forms, it is clear the Defendants were on notice of the serious nature of the Plaintiff’s

 request for medical treatment when he said in “Medical Request” form #1,614,254:


           “I need to see the dr i need my treatment in here and the skin around the head of my
 penis is not growing back.”


        Plaintiff continued to make similar requests through early July even after filing

 grievances, and even after being told in a response to Medical Request #1,880, 355 on

 06/07/2017:

        “You’ve been seen by medical and the doctor. You chose not to seek treatment on the
        outside, there is nothing more we can do for you.”

 In truth and in fact, there was something the Defendants could have done to address Plaintiff’s

 worsening medical conditions. The Defendants could have sent the Plaintiff to the hospital to be

 evaluated and treated but deliberately chose not to in direct violation of their constitutional duty

 to provide adequate medical care to inmates in their custody and control. Consequently, the

 Plaintiff has suffered intensely through this ordeal and suffered injuries and damages due to the

 Defendants deliberate indifference to his medical needs.


        15. In an effort to escape their Constitutional obligations to properly care for the

 Plaintiff’s medical needs the Defendants, through the Kentucky Department of Corrections,

                                             Page 9 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 10 of 18 - Page ID#: 876




  coordinated and/or arranged to have the Plaintiff transferred to the Franklin County Regional Jail

  in Frankfort, Kentucky on July 10, 2017. Upon arriving at said detention center the Plaintiff

  underwent the usual intake procedures. When his serious medical problems were discovered by

  the staff at the Franklin County Regional Jail they immediately arranged for the Plaintiff to be

  transported to the Franklin County Hospital on July 11, 2018 in Frankfort, Kentucky to assess his

  deteriorating medical condition. Frankfort Regional Medical Center medical staff’s medical

  records recorded that their clinical impression of Plaintiff was that he was suffering from

  Acquired Immunodeficiency Syndrome, Candidiasis of the mouth, Urethritis and a low white

  blood count of 1.8L, normal being in the range of 4.8-10.8 K/ul. The Frankfort Regional Hospital

  medical records state that:

          “This represents an AIDS defining illness and the patient on the urgent followup and
  referral to a infectious disease. The patient’s transporting officer was provided with a referral to
  UK infectious disease….”.

         16.     Weather by design or coincidence after Plaintiff was examined at the hospital on

  July 11, 2017 the Plaintiff was released on July 12, 2018 by the Kentucky Department of

  Corrections, Department of Probation and Parole from the Franklin County Regional Jail to

  Home Incarceration with instructions to the Plaintiff to follow up with UK infectious disease for

  treatment of his illnesses. However, shortly after being released to Home Incarceration the

  Plaintiff was again detained by Probation and Parole for a violation of his conditions of release to

  Home Incarceration and he was incarcerated in the Three Forks Regional Jail from July 14, 2018

  to August 15, 2017. During said incarceration Plaintiff was treated for his medical problems

  regarding HIV, Hepatitis C and his infection to his penis with antibiotics and ointment cream and

  was told to make an appointment with UK Infectious Disease when he was released.




                                             Page 10 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 11 of 18 - Page ID#: 877




         17.     On or about August 18th, 2017 after being released from the Three Forks Regional

  Jail Plaintiff presented himself to the University of Kentucky Hospital Emergency Room seeking

  treatment for his severe infection to his penis. Upon examination by medical staff at UK

  Hospital records of that examination contain an initial notation with regard to Plaintiff’s penal

  infection which states that “head necrotic with testicular swelling”. Consequently, the Plaintiff

  was admitted for intensive in-patient treatment to stabilize, control and attempt to eliminate

  Plaintiff’s penal infection and other medical issues which had not been properly and timely

  addressed and treated by the Defendants in this action. In-patient treatment continued from

  August 18, 2017 until September 1, 2017 when Plaintiff was discharged with a variety of

  instructions and medications for handling his medical problems on an out-patient basis.

         18.     Upon discharge UK Hospital records state the following Discharge Diagnosis:

                 Discharge Diagnosis 1          Sepsis due to Penile Cellulitis/Wound
                 Discharge Diagnosis 2          HIV/CDC-Defined AIDS
                 Discharge Diagnosis 3          Neutropenia/Leukopenia
                 Discharge Diagnosis 4          AKI, Pre-renal (Resolved)
                 Discharge Diagnosis 5          Chronic Hepatitis B
                 Discharge Diagnosis 6          Chronic Hepatitis C
                 Discharge Diagnosis 7          Polysubstance Abuse/Dependence
                 Discharge Diagnosis 8          Tobacco Dependence
                 Discharge Diagnosis 9          Depression

         19.     Defendants denial of medical care to Plaintiff resulted in several of the above

  listed diagnosed medical conditions getting worse during his incarceration resulting in Plaintiff

  having to resort to seeking emergency room medical treatment upon his release from jail because

  of the Defendants failure and denial of proper medical care over a period of several months while

  he was incarcerated.

         20.     Such failure by the Defendants was the direct and proximate cause of Plaintiff’s

  injuries and damages requiring treatment and hospitalization at the UK Hospital, when such



                                             Page 11 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 12 of 18 - Page ID#: 878




  treatment should have been sought out and provided months earlier, particularly when Plaintiff

  was constantly requesting medical assistance and filing grievances seeking medical treatment

  which Defendants failed to provide.

          21.     As a result of Defendants’ intentional, illegal, unreasonable and deliberate

  indifference to Plaintiff’s medical needs Plaintiff has experienced intense pain and suffering,

  permanent injuries and damages for which he should be compensated.

                                                COUNT I

   MADISON’S COUNTY, KENTUCKY AND MADISON COUNTY’S JANE AND JOHN
    DOE DEFENDANTS CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. 1983


          22.     Plaintiff realleges and incorporates by reference each and every paragraph of this

  Complaint as though fully set forth herein.

          23.     Plaintiff’s mistreatment was a result of a continued pattern of misconduct.

  Defendants were repeatedly unresponsive to the obvious medical needs of the Plaintiff, and

  repeatedly failed to secure for him necessary and recommended medical attention resulting in a

  denial of medical care to Plaintiff as an inmate. Such actions and inactions on the part of the

  Defendants are the result of the policies, procedures, customs and practices of Defendant

  Madison County, Kentucky d/b/a the Madison County Detention Center and Jane and John Doe

  Unknown Defendants. These policies demonstrated a negligent, intentional and/or a deliberate

  indifference to the health, well-being, medical needs and constitutional and common law rights

  of the Plaintiff.

          24.     The Defendants’ conduct, individually or collectively, was a result of the policies

  or customs or practices enacted and instituted by Madison County, Kentucky, the Madison

  County Detention Center and Jane and John Doe Unknown Defendants/employees of Madison



                                             Page 12 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 13 of 18 - Page ID#: 879




  County, Kentucky and enforced by the Madison County, Kentucky Jailer, Doug Thomas, who is

  accountable to the government. At all relevant times, the employees, agents, and/or officers of

  Madison County, Kentucky were acting under color of state law.

         25.     Given the current law, the Defendants’ treatment of the Plaintiff was intentional

  and/or wanton and malicious and therefore, rises to the level of a total and reckless disregard of,

  and deliberate indifference to the Constitutional right of the Plaintiff to receive appropriate

  medical care while incarcerated in the Madison County Detention Center.

         26.     As a direct and proximate result of the Defendants’ violations of the Plaintiff’s

  civil rights, the Plaintiff has suffered injuries and damages.

         27.     Defendants’ deliberate indifferent acts and/or omissions were the direct and

  proximate cause of Plaintiff’s injuries and damages.

         28.     As a proximate result of Defendants’ violations and/or depravations of Plaintiff’s

  constitutional rights, Plaintiff has a viable claim for compensatory and punitive damages

  pursuant to 42 U.S.C Section 1983, together with costs, interest and attorney fees.

         29.     Defendants were acting under color of state law when they undertook the actions

  described above in Section V, FACTS, of this Complaint and such conduct also violated

  concomitant rights guaranteed by the Constitution and common laws of Kentucky.



                                                COUNT II

   SOUTHERN HEALTH PARTNERS, INC.S’, AND ITS’ EMPLOYEES DEFENDANTS,
   HOUNSEL, WHITE, FRYE AND WASHINGTON CONSTITUTIONAL VIOLATIONS
                          UNDER 42 U.S.C. 1983

         30.     Plaintiff realleges and incorporates by reference each and every paragraph of this

  Complaint as though fully set forth herein.



                                             Page 13 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 14 of 18 - Page ID#: 880




         31.     Plaintiff’s mistreatment was a result of a continued pattern of misconduct.

  Defendants were repeatedly unresponsive to the obvious medical needs of Plaintiff, and

  repeatedly failed to secure for him necessary and recommended medical treatment resulting in a

  denial of medical care to Plaintiff as an inmate. Such actions or inactions on the part of the

  Defendants are the result of the policies, procedures, customs, and practices of Defendant

  Southern Health Partners, Inc., its’ named Defendant employees. These policies demonstrated a

  negligent, intentional and/or deliberate indifference to the health, well-being, and constitutional

  and common law rights of the Plaintiff.

         32.     The Defendants conduct, individually, collectively or as a corporate entity was a

  result of the policies or customs enacted and instituted by Defendant Southern Healthcare

  Partners, Inc., its’ named Defendant employees and carried out and enforced by said employees

  of Defendant Southern Health Partners, Inc.

         33.     Given the current law, the Defendants’ treatment of the Plaintiff was intentional

  and/or wanton and malicious and, therefore, rises to the level of a total and reckless disregard of,

  and deliberate indifference to the Constitutional right of the Plaintiff to be provided with

  appropriate medical care while incarcerated in the Madison County Detention Center.

         34.     As a direct and proximate result of the Defendants’ violations of the Plaintiff’s

  civil rights, the Plaintiff has suffered permanent injuries and damages.

         35.     Defendants’ deliberate indifferent acts and omissions as related to Plaintiff were

  the direct and proximate cause of Plaintiff’s injuries and damages.

         36.     As a proximate result of Defendants’ violations and/or deprivation of Plaintiff’s

  constitutional rights, Plaintiff has a viable claim for compensatory and punitive damages

  pursuant to 42 U.S.C. 1983, together with costs, interest and attorney fees.



                                             Page 14 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 15 of 18 - Page ID#: 881




         37.     Defendants were acting under the color of state law when they undertook the

  actions described above in Section V, FACTS, of this Complaint and such conduct also violated

  concomitant rights guaranteed by the Constitution and common laws of Kentucky.

                                              COUNT III

  FAILURE TO TRAIN AGAINST ALL NAMED DEFENDANTS AND JANE AND JOHN
             DOE UNKNOWN DEFENDANTS UNDER 42 U.S.C. 1983

         38.     Plaintiff realleges and incorporates by reference each and every paragraph of this

  Complaint as though fully set forth herein.

         39.     The Defendants, and their personnel and/or agents, had a duty to train their

  employees and/or agents with regard to providing inmates with proper medical care when in

  custody, but breached that duty to the Plaintiff resulting in damages.

         40.     The Defendants, and their personnel and/or agents, are therefore liable for the

  Constitutional deprivations caused by their breach of duties in failing to properly train their

  employees and/or agents with regard to providing inmates with proper medical care when in

  custody.

         41.     The Defendants, acting under color of state law, acted intentionally, maliciously,

  or with reckless disregard or callous indifference to the constitutional rights of the Plaintiff and

  are liable for Punitive Damages.



                                              COUNT IV

   FAILURE TO SUPERVISE AGAINST ALL NAMED DEFENDANTS AND JANE AND
           JOHN DOE UNKNOWN DEFENDANTS UNDER 42 U.S. C. 1983

         42.     Plaintiff realleges and incorporates each and every paragraph of this Complaint as

  though fully set forth herein.



                                             Page 15 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 16 of 18 - Page ID#: 882




         43.     The Defendants, and their personnel and/or agents had a duty to properly

  supervise their employees and/or agents with regard to providing proper medical care to inmates

  in custody, but breached that duty to Plaintiff resulting in damages.

         44.     The Defendants, and their personnel and/or agents are therefore liable for the

  Constitutional deprivations caused by their breach of duties in failing to properly supervise their

  employees and/or agent who were charged with the duty of providing proper medical care to

  inmates in custody.

         45.     The Defendants, acting under color of state law, acted intentionally, maliciously,

  or with reckless disregard or callous indifference to the constitutional rights of the Plaintiff and

  are liable for Punitive Damages.

                                                COUNT V

     NEGLIGENCE AND GROSS NEGLIGENCE AGAINST ALL DEFENDANTS AND
               JANE AND JOHN DOE UNKNOWN DEFENDANTS

         46.     Plaintiff realleges and incorporates by reference each and every paragraph of this

  Complaint as though fully set forth herein.

         47.     All the Defendants, including Jane and John Doe Unknown Defendants, had a

  duty to timely treat Plaintiff’s medical condition as would any reasonable person to prevent

  Plaintiff’s medical condition from worsening.

         48.     As set forth above, all Defendants, including Jane and John Doe Unknown

  Defendants, were negligent and grossly negligent, and all breached their duty to the Plaintiff with

  regard to providing proper reasonable medical care to Plaintiff, an inmate, resulting in intense

  pain and suffering and permanent damages being sustained by Plaintiff as a direct result of the

  denial of medical care to the Plaintiff.




                                             Page 16 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 17 of 18 - Page ID#: 883




         49.     Additionally, the Defendant medical professionals, including Jane and John Doe

  Unknown Defendants, employed by Defendant Madison County, Kentucky and Defendant

  Southern Health Care Partners, Inc. and its’ named individual defendant employees violated 502

  KAR 3:090. Medical Services, in their treatment, or lack of treatment of Plaintiff.

         50.     Defendants’ breach of duty and failure to meet the applicable standard(s) of

  medical care with regard to the Plaintiff was done in bad faith.

         51.     As a direct and proximate result of all the Defendants’ conduct, including Jane

  and John Doe Unknown Defendants, Plaintiff has been damaged in an amount exceeding the

  $75,000.00 jurisdictional limits of this Court on each count, as described further herein, and

  Plaintiff is entitled to compensatory damages, including damages for pain and suffering, punitive

  damages and other costs, expenses and attorney fees as allowed by law and the Court.



                                 PRAYER FOR RELIEF



         WHEREFORE, Plaintiff herby demands the following:

                 1.      Trial by Jury of all issues triable by a jury;

                 2.      An award for compensatory damages in an amount to be shown at trial

         including damages for Plaintiff’s mental and physical pain and suffering;

                 3.      An award of punitive damages in an amount to be shown at trial;

                 4.      An award for pre-and-post judgment interest on all sums awarded;

                 5.      An award for Attorneys’ fees under 42 U.S.C. Section 1988 and any other

         applicable provisions of law;

                 6.      Any and all other relief the Plaintiff is entitled to under the law.



                                             Page 17 of 18
Case: 5:18-cv-00433-REW-HAI Doc #: 33 Filed: 04/18/19 Page: 18 of 18 - Page ID#: 884




                                      Respectfully submitted,

                                      /s/Brent L. Caldwell
                                      Caldwell Law Firm, PLLC
                                      153 Market Street
                                      Lexington, KY 40507
                                      859-225-1400 Office
                                      bcaldwell@caldwelllawyers.com
                                      Attorney for Plaintiff




                                    Page 18 of 18
